Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 1 of 33
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 2 of 33
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 3 of 33
         Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 4 of 33




Amchem Prods., Inc. v. Windsor


In re Austrian & German Bank Holocaust Litig.


Capsolas v. Pasta Res., Inc.


In re Cendant Corp. Litig.


Chen-Oster v. Goldman, Sachs & Co.


City of Detroit v. Grinnell Corp.


Clark v. Ecolab, Inc.



Consol. Rail Corp. v. Town of Hyde Park


Delmoral v. Credit Prot. Assn, LP


Domonoske v. Bank of Am., N.A.


In re Drexel Burnham Lambert Grp. Inc


Duling v. Gristedes Operating Corp.


Dziennik v. Sealift, Inc.


In re EVCI Career Colls. Holding Corp. Sec. Litig.


Frank v. Eastman Kodak Co
         Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 5 of 33




Gen. Tel. Co. of the Sw. v. Falcon


Green v. Wolf Corp.


Houser v. Pritzker


Intl Bhd of Teamsters v. United States


In re Ira Haupt & Co.


Karic v. Major Auto. Cos., Inc.


Keels v. Geo Grp., Inc.


Kelly v. Brooklyn Events Ctr., LLC et al


Little v. Washington Metro. Area Transit Auth.


Manuel v. Wells Fargo Bank, Natl Assn


Marisol A. v. Giuliani


Martens v. Smith Barney, Inc.


Maywalt v. Parker & Parsley Petroleum Co.


McBean v. City of New York


Millien v. Madison Square Garden Co


Morris v. Affinity Health Plan, Inc.
         Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 6 of 33




In re PaineWebber Ltd. Pships Litig.


Pickett v. SIMOS Insourcing Sols., Corp.


Reyes v. Altamarea Grp., LLC


Robidoux v. Celani


Syed v. M-I LLC


Times v. Target Corp.


Torres v. Gristedes Operating Corp.


Toure v. Cent. Parking Sys. of N.Y.


In re Traffic Exec. Assn E. R.R.


Tyson Foods Inc. v. Bouaphakeo


In re Visa Check/MasterMoney Antitrust Litig.


Wal-Mart Stores, Inc. v. Visa U.S.A. Inc.


In re Warfarin Sodium Antitrust Litig.


White v. First Am. Registry, Inc.


Willix v. Healthfirst, Inc.
     Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 7 of 33




                    Illustrative Forms of Class Action Notices: Notice
Checklist and Plain Language Guide




                                  Newberg on Class Actions

              Big Chains Filed for Bankruptcy and Closed Stores Every Week
in July. Here Are 9 of Them,
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 8 of 33




                                            See
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 9 of 33
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 10 of 33




                  See
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 11 of 33




                      Id.

                                     Id.

                                                          Id.



                                                    Id.



              Id.

            See
      Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 12 of 33




Id.   see also id.




                                                                        Id.



                         Id.

                                  cy pres

                         Id.




                                               Id.




Id.       see also id.
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 13 of 33




                                                         Id.




             Id.



       Id.

                                              Id.




                         Id.



                                    Id.




                   Id.   see also




                         i.e.

 id.
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 14 of 33




                                                       Id.




                                                                           Id.




                           Id.



              Id.

                                               Id.



  Id.



        Id.                                                         i.e.

                                                              id.

                                                                Id.

                                                        Id.



                          Id.
           Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 15 of 33




         cy pres                                Id.




See                     see also                                 Newberg on Class

Actions




                                                                 Wal-Mart Stores, Inc. v.

Visa U.S.A. Inc.

                                                         In re PaineWebber Ltd. Pships

Litig.

                                    See Maywalt v. Parker & Parsley Petroleum Co.



                                             Torres v. Gristedes Operating Corp.
        Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 16 of 33




                                                        Clark v. Ecolab, Inc.




                                                                            In re

Traffic Exec. Assn E. R.R.

                                   See




Newberg

                                                     Wal-Mart Stores




            Id.



                                                         Willix v. Healthfirst, Inc.

                                                                In re EVCI Career

Colls. Holding Corp. Sec. Litig.
        Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 17 of 33




                                                                           City of

Detroit v. Grinnell Corp.                   abrogated on other grounds by Goldberg

v. Integrated Res., Inc.

Grinnell



            Grinnell




Grinnell

                            Grinnell




                                                                   In re Austrian &

German Bank Holocaust Litig.                                 affd sub. nom.

DAmato v. Deutsche Bank
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 18 of 33




                                      see, e.g. Houser v. Pritzker




                                See
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 19 of 33




                     Grinnell




                                                  In re Warfarin Sodium Antitrust Litig.

                                   In re Cendant Corp. Litig.

see also Karic v. Major Auto. Cos., Inc.




                                              In re Austrian & German Bank Holocaust
              Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 20 of 33




Litig.                                Martens v. Smith Barney, Inc.




         Id

Id.

                  Id.




                           In re Warfarin Sodium Antitrust Litig.

                                       See, e.g. Morris v. Affinity Health Plan, Inc.




                                             In re Ira Haupt & Co.
        Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 21 of 33




Id.




                                                              See Intl Bhd of

Teamsters v. United States
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 22 of 33




      See, e.g. Delmoral v. Credit Prot. Assn, LP




See                   These Chains Are Permanently Closing the Most Stores in 2020

                              see also               Macys dodges bankruptcy by
        Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 23 of 33




                      In re Austrian & German Bank Holocaust Litig.




securing $4.5 billion in financing

       See                   Big Chains Filed for Bankruptcy and Closed Stores Every Week in
July. Here Are 9 of Them,
       Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 24 of 33




                                                     See, e.g. White v. First Am. Registry,

Inc.

                                                                   pro rata



                        Domonoske v. Bank of Am., N.A.




                                                    Id.




       See also Manuel v. Wells Fargo Bank, Natl Assn

                                                Syed v. M-I LLC
        Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 25 of 33




                           Grinnell




               See




                                                  Consol. Rail Corp. v. Town of

Hyde Park




                                                                          Gen.

Tel. Co. of the Sw. v. Falcon
       Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 26 of 33




       See Error! Bookmark not defined.Times v. Target Corp.



                                          Kelly v. Brooklyn Events Ctr., LLC




                                                     Frank v. Eastman Kodak Co




                     Marisol A. v. Giuliani                                      In re

Drexel Burnham Lambert Grp. Inc




         Robidoux v. Celani




                         See



                                                           See Times

   Duling v. Gristedes Operating Corp.
        Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 27 of 33




                                                                           Toure v.

Cent. Parking Sys. of N.Y.



                                                      Dziennik v. Sealift, Inc.

                                                            Martens




                                                         See Capsolas v. Pasta Res.,

Inc.

       inter alia




                                                     Tyson Foods Inc. v.

Bouaphakeo                                Amchem Prods., Inc. v. Windsor
        Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 28 of 33




                                     In re Visa Check/MasterMoney Antitrust Litig.

                                                                      abrogated on other

grounds by Miles v. Merrill Lynch & Co In re Initial Pub. Offering Sec. Litig



                                                         Id.

                                                                                     See

McBean v. City of New York




See Times

                                                                Error! Bookmark not

defined.Chen-Oster v. Goldman, Sachs & Co.
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 29 of 33




                                                        Green v. Wolf Corp.




                                             Capsolas




                             See Error! Bookmark not defined.Amchem
        Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 30 of 33




                                          Id.                                  see

also, e.g. Millien v. Madison Square Garden Co



                                                      Little v. Washington Metro.

Area Transit Auth.




                     Houser v. Pritzker
        Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 31 of 33




                             see also Times




                                                  Kelly

                                           Keels v. Geo Grp., Inc.



Pickett v. SIMOS Insourcing Sols., Corp.




          See Reyes v. Altamarea Grp., LLC




         See




       See                         Illustrative Forms of Class Action Notices: Notice Checklist
and Plain Language Guide
     Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 32 of 33




                                See



Id




                                 /s/ Ossai Miazad




                                                    pro hac vice
                                                    pro hac vice
Case 1:19-cv-05961-RA Document 101 Filed 09/03/20 Page 33 of 33




                            Attorneys for Plaintiffs and the Putative Class
